Title: From George Washington to John Hancock, 30 July 1777
From: Washington, George
To: Hancock, John



Sir
Coryels Ferry, [New] Jersey July 30th 1777

I do myself the Honor to inform you, that I arrived here on the 28th at Night with Genl Green’s Division, One Brigade of which passed the River that Evening, that the Whole might encamp more commodiously.
Genl Stephen with his own and Lincoln’s Division also arrived, a little time after, at Howel’s Ferry—four Miles above this. I have thought

proper to halt the whole Army at these Two places & at Trentown, ’till our knowledge of the Enemy’s destination becomes more certain. If the Delaware is their Object, we are now within Two day’s easy March of Philadelphia, and can be in time, I trust, to make every necessary disposition for opposing them. On the other hand, If Genl Howe, by this expedition to Sea only means a deep feint and should turn his attention again to the North River, we can from hence reinforce Genl Putnam’s Army, more expeditiously, than if we were farther advanced.
The Importance of my receiveing the earliest intelligence of the Fleets arrival, is apparent, and Congress I am certain will direct proper measures for obtaining It, and also for transmitting it to me in the most speedy manner. If authentic advice should be had of the Fleet’s coming into Delaware, at the same time, that it is communicated to me, it will be proper that an Express should be sent to Lord Stirling or Commanding Officer at Trentown, to advance with all the Troops from thence. Should this not be done the Marching of the Troops there will be considerably delayed. I have the Honor to be with great respect Sir Yr Most Obedt Servant

Go: Washington

